Citation Nr: 9930560	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  94-32 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for coronary 
artery disease.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from October 1951 to October 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The appeal was remanded by the Board in October 1997.  


FINDINGS OF FACT

1.  An unappealed June 1993 RO decision denied service 
connection for coronary artery disease.  

2.  Evidence received since the June 1993 RO decision is new 
and bears directly and substantially on the issue of service 
connection for coronary artery disease, and is so significant 
that it must be considered in order to fairly decide the 
claim.

3.  The claim of entitlement to service connection for 
coronary artery disease is plausible and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained.

4.  Coronary artery disease may not be dissociated from 
active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
of entitlement to service connection for coronary artery 
disease is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1999).

2.  The claim of entitlement to service connection for 
coronary artery disease is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3.  Coronary artery disease was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A June 1993 RO decision denied service connection for 
coronary artery disease.  The veteran was notified of that 
decision, and his appellate rights, but he did not initiate 
an appeal.  He is now seeking to reopen his claim for service 
connection for coronary artery disease.  With respect to this 
claim, the Board finds, as discussed below, that he has 
submitted new and material evidence.  

The evidence of record prior to the June 1993 RO decision 
included service medical records reflecting complaints of 
chest pain on two occasions, as well as records of post 
service treatment.  

Subsequent to the June 1993 RO decision additional evidence 
has been added to the record, including additional medical 
records and testimony offered by the veteran during a 
personal hearing that portrayed a greater frequency and 
duration of chest pain during his active service.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a claim for 
service connection was previously denied, a veteran must 
submit new and material evidence in order to reopen his 
claim.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
veteran has presented new and material evidence.  See Winters 
v. West, 12 Vet. App. 203 (1999) (en banc).  The evidence 
added to the record includes reports of additional symptoms 
experienced by the veteran during his active service.  In 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it was 
noted that while "not every piece of new evidence is 
"material"; we are concerned, however, that some new evidence 
may well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Considering this, the 
Board concludes that the veteran's description with respect 
to symptoms experienced during active service contributes "to 
a more complete picture of the circumstances surrounding the 
origin of" his coronary artery disease.  Id.  Therefore, new 
and material evidence has been submitted and the claim is 
reopened.  38 U.S.C.A. § 5108.  

Having determined that new and material evidence has been 
submitted, the Board must determine whether the claim is well 
grounded before adjudicating the case on the merits or 
undertaking to assist the veteran in the development of his 
claim.  Winters.

The veteran's currently manifested coronary artery disease 
was first diagnosed in July 1980.  An October 1980 letter 
from St. George T. Lee, M.D., a private physician, reflects 
the opinion that the veteran's coronary artery disease 
existed during his active service.  Accordingly, since there 
is evidence of a currently manifested disorder and medical 
evidence of a nexus between that disorder and active service, 
the veteran's claim for service connection for coronary 
artery disease is well grounded.

The veteran's service medical records reflect complaints of 
chest pain in May and June 1977.  During his personal hearing 
in July 1997 the veteran reported that he had chest pain on 
numerous occasions, but did not report for medical care for 
various reasons.  Service medical records also reflect that 
electrocardiograms in 1969, 1974, and 1977 where within 
normal limits.  However, the report of an April 1975 
electrocardiogram reflects that there was ST wave changes.  
With consideration of the veteran's testimony with respect to 
symptoms he experienced during active service, the ST wave 
changes shown on the April 1975 electrocardiogram, and the 
October 1980 letter from Dr. Lee that unequivocally indicates 
that the veteran's coronary artery disease existed during 
service, the Board concludes that the evidence is in 
equipoise with respect to whether or not the veteran was 
experiencing disability related to his coronary artery 
disease during his active service.  In resolving all doubt in 
the veteran's behalf, service connection for coronary artery 
disease is warranted.  38 U.S.C.A. § 5107.  


ORDER

Service connection for coronary artery disease is granted.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

